DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 05/06/2022 is acknowledged.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The applicant argues that the cited art of Franke fails to teach the limitations of the initial block of 260Hz used to achieve a depletion block fails to teach that the first frequency is suppressing an EPSC of a set of synapses, however, Franke clearly teaches that the created depletion block using frequencies between 100Hz to 100Hz is at the presynaptic terminal of an axon and prevents the presynaptic terminal from communicating across the synaptic cleft. Therefore, this would cause a depletion block of the EPSC. Paragraph [0046] also clearly teaches that “given [an] application to be high enough (e.g. 200 Hz) [it can] quickly deplete the presynaptic terminal of its ability to communicate across the synaptic cleft to provide an effective depletion block”. This shows that the stimulating blocks communication across the synapse and therefore provides an EPSC block across the stimulated set of synapse. Since the initial stimulation is the first applied stimulation, that means
Applicant’s arguments, see pages 12-13, filed 12/20/2021, with respect to claim 19 have been fully considered and are persuasive.  The 103 rejection of claims 19-23 has been withdrawn. 
 The applicant argues that the cited art of Franke fails to teach the limitations of the initial block of 260Hz used to achieve a depletion block fails to teach that the first frequency is suppressing an EPSC of a set of synapses, however, Franke clearly teaches that the created depletion block using frequencies between 100Hx to 100Hz is at the presynaptic terminal of an axon and prevents the presynaptic terminal from communicating across the synaptic cleft. Therefore, this would cause a depletion block of the EPSC. Paragraph [0046] also clearly teaches that “given [an] application to be high enough (e.g. 200 Hz) [it can] quickly deplete the presynaptic terminal of its ability to communicate across the synaptic cleft to provide an effective depletion block”. This shows that the stimulating blocks communication across the synapse and therefore provides an EPSC block across the stimulated set of synapse. Since the initial stimulation is the first applied stimulation, that means the suppression would be zero prior to the stimulus applied and by definition the EPSC amplitude would decrease from an unaffected baseline to a suppressed lower amplitude. However, as the applicant points out Franke fails to teach that the different second mode would maintain the suppression such that the EPSC amplitude would change from a second amplitude to a third greater amplitude. However, the claim is rejected under 103 Franke in view of Sty. See the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20, 22, 40, 41, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stypulkowski et al (U.S. PG Pub US 20120191157 A1) herein referred to as Sty.
Regarding claim 19, A method, comprising: applying deep brain stimulation (DBS) electrical stimulation according to a first mode to initiate steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses, wherein while applying DBS electrical stimulation according to the first mode, an EPSC of the set of synapses is suppressed from having a first EPSC amplitude to having a second EPSC amplitude that is less than the first EPSC amplitude ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity; Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level); and applying DBS electrical stimulation according to a second mode that is different than the first mode to maintain steady-state EPSC suppression in the set of synapses, wherein while applying DBS electrical stimulation according to the second mode, the EPSC of the set of synapses changes from having the second EPSC amplitude to having a third EPSC amplitude that is greater than the second EPSC amplitude (Fig 21B and 22B illustrate that after the first mode of stimulation is applied at a frequency of about 120Hz to suppress the baseline amplitude, that a lower frequency stimulation is then applied, wherein the suppression is less than the first mode such as about 80Hz and the bioelectric brain signals amplitude is higher than the suppression at about 120Hz; [0175] teaches subsequent stimulus at a lower frequency is applied wherein suppression is partially maintained until about 80Hz).
Regarding claim 20, Sty teaches claim 19, wherein applying DBS electrical stimulation according to the first mode comprises applying a plurality of high frequency pulses (Fig 21B illustrates that the first mode applied a plurality of high frequency pulses such as 160Hz or 120Hz; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz can be used to suppress activity in the HC teaches that a high frequency pulse of about 160Hz can be applied to suppress brain signals; [0175] teaches that a first stimulation of a higher frequency of 160 and 120Hz is applied to suppress the brain activity).
Regarding claim 22, Sty teaches claim 19, wherein applying DBS electrical stimulation according to the second mode comprises applying tonic stimuli at a lower frequency than a frequency of the first mode (fig 21B illustrates that a lower frequency of about 120Hz and about 80Hz is used to stimulate the target subsequent the higher frequency, wherein suppression is still maintained; [0069]-[0070] teaches stimulation at about 80 Hz to cause suppression; [0157] teaches that stimulation of about 120Hz and 80Hz decreased brain activity; [0167] teaches a method for decreasing the stimulation frequency; [0168]-[0170] teaches that after initial suppression stimulation of 160Hz and/or 120Hz that a stimulation at 80 Hz was used and at least partial  suppression was maintained; [0175] teaches subsequent stimulus at a lower frequency is applied wherein suppression is partially maintained until about 80Hz).
Regarding claim 40, Sty teaches claim 19,  steady-state EPSC suppression occurs in the set of synapses when the EPSC of the set of synapses has an EPSC amplitude that is less than or equal to a steady-state EPSC amplitude (Fig 21B and 22B illustrates that the suppression at the first higher frequency suppresses the biosignal activity below a steady state threshold); the first EPSC amplitude is greater than the steady-state EPSC amplitude (Fig 21B and 22B illustrates that the initial activity amplitude is a baseline wherein no stimulation is applied and therefore the greater than a steady state amplitude); the second EPSC amplitude is less than the steady-state EPSC amplitude (Fig 21B and 22B illustrates that the suppression at the first higher frequency suppresses the biosignal activity below a steady state threshold); and the third EPSC amplitude is less than or equal to the steady-state EPSC amplitude (Fig 21B and 22B illustrates that the suppression at the second frequencies lower frequency such as between 40Hz and 80Hz suppresses the biosignal activity however the suppression is not as strong as with the first higher frequencies therefore the third amplitude would be higher than the second).
Regarding claim 41, Sty teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations ([0007] teaches the device comprising a processor configured to control the stimulation generator to deliver the electrical stimulation; [0009]-[0010] teaches a computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to control a stimulation generator to deliver electrical stimulation, wherein when executed by a programmable processor, cause the programmable processor to perform a the methods for stimulation) comprising: applying deep brain stimulation (DBS) electrical stimulation according to a first mode to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses, wherein while applying DBS electrical stimulation according to the first mode, an EPSC of the set of synapses is suppressed from having a first EPSC amplitude to having a second EPSC amplitude that is less than the first EPSC amplitude ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity; Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level); and applying DBS electrical stimulation according to a second mode that is different than the first mode to maintain steady-state EPSC suppression in the set of synapses, wherein while applying DBS electrical stimulation according to the second mode, the EPSC of the set of synapses changes from having the second EPSC amplitude to having a third EPSC amplitude that is greater than the second EPSC amplitude (Fig 21B and 22B illustrate that after the first mode of stimulation is applied at a frequency of about 120Hz to suppress the baseline amplitude, that a lower frequency stimulation is then applied, wherein the suppression is less than the first mode such as about 80Hz and the bioelectric brain signals amplitude is higher than the suppression at about 120Hz; [0175] teaches subsequent stimulus at a lower frequency is applied wherein suppression is partially maintained until about 80Hz).
Regarding claim 47, Sty teaches a deep brain stimulation (DBS) system, comprising: a neurostimulator configured to generate DBS electrical stimulation, wherein the DBS electrical stimulation comprises: generating deep brain stimulation (DBS) electrical stimulation according to a first mode to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses, wherein while applying DBS electrical stimulation according to the first mode, an EPSC of the set of synapses is suppressed from having a first EPSC amplitude to having a second EPSC amplitude that is less than the first EPSC amplitude ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity; Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level); and generating DBS electrical stimulation according to a second mode that is different than the first mode to maintain steady-state EPSC suppression in the set of synapses, wherein while applying DBS electrical stimulation according to the second mode, the EPSC of the set of synapses changes from having the second EPSC amplitude to having a third EPSC amplitude that is greater than the second EPSC amplitude; and a lead configured to apply the DBS electrical stimulation to the set of synapses (Fig 21B and 22B illustrate that after the first mode of stimulation is applied at a frequency of about 120Hz to suppress the baseline amplitude, that a lower frequency stimulation is then applied, wherein the suppression is less than the first mode such as about 80Hz and the bioelectric brain signals amplitude is higher than the suppression at about 120Hz; [0175] teaches subsequent stimulus at a lower frequency is applied wherein suppression is partially maintained until about 80Hz).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 26-27 and 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (AU 2015206540 B2) cited in the previous Non-Final office action in view of Stypulkowski et al (U.S. PG Pub US 20120191157 A1).
Regarding claim 19, Franke teaches, a method, comprising: applying deep brain stimulation (DBS) electrical stimulation according to a first mode to initiate steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses, wherein while applying DBS electrical stimulation according to the first mode, an EPSC of the set of synapses is suppressed from having a first EPSC amplitude to having a second EPSC amplitude that is less than the first EPSC amplitude; and applying DBS electrical stimulation according to a second mode that is different than the first mode to maintain steady-state EPSC suppression in the set of synapses, wherein while applying electrical stimulation according to the second mode ([0007A]-[0008] teaches that a first frequency is used to initiate a depletion block followed by a second lower frequency stimulation used to maintain the block, wherein both frequencies are between about 100Hz and 1000Hz; [0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of about 100Hz to maintain the block; [0045]-[0046] teaches that a high enough frequencies such as 200Hz can cause an effective depletion black; [0047] teaches an initial phase (mode) being 260Hz and the second phase (mode) being 130Hz; These stimulation parameters correspond the stimulation signals described by the present application to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses in the first phase and maintain the suppression with the second lower frequency phase), However, Franke fails to explicitly teach wherein the stimulation is DBS and wherein the EPSC of the set of synapses changes from having the second EPSC amplitude to having a third EPSC amplitude that is greater than the second EPSC amplitude.
Sty teaches a method in a similar field of invention, wherein DBS is used to suppress brain activity of a patient, wherein a first higher stimulation frequency of about 160Hz and about 120Hz suppresses brain activity/signals from a high amplitude baseline value to a lower suppressed amplitude, wherein a subsequent stimulation of about 80Hz maintains suppression of the bioelectric signals, such that the suppression at about 80Hz is less than the suppression applied at about 160 and about 120Hz (Fig 21B and 22B illustrates that the activity level was still suppressed when 80Hz-20Hz was applied, wherein the suppression was less than the suppression applied at 16Hz and 120Hz, This illustrates that the second lower value would maintain the block, however the block would not be as strong as higher frequency and therefore the amplitude of the bioelectric activity while the second mode is applied would be greater than when greater than when the first mode higher frequency was applied).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Franke, to have the type of neural stimulation be DBS, as taught by Sty, in order to provide therapy and treat and alleviate symptoms for neurodegenerative impairments, seizure disorders, and other types of movement disorders (Sty [0032]). As illustrated by Sty it would also be a natural response for the EPSC amplitude to increase from the second amplitude to a higher third amplitude when a second lower frequencies mode is applied to maintain the block, as suppression would slightly decrease.
Regarding claims 20, the modified invention of Franke teaches claim 19, wherein applying DBS electrical stimulation according to the first mode comprises generating a plurality of high frequency pulses ([abs] teaches the depletion block stimulation is a series of pulses; [0008] teaches the first pulse frequency being a higher frequency than the second pulse frequency; [0044]; Fig 6B; [0047]).
Regarding claim 21, the modified invention of Franke teaches claim 20, however fails to explicitly teach wherein the plurality of high frequency pulses have a frequency of 130 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried using 130Hz for the higher first frequency, because it is within the range of frequencies that causes depletion blocks as taught by Franke ([0006]).
Regarding claims 22, the modified invention of Franke teaches claim 19, wherein applying DBS electrical stimulation according to the second mode comprises generating tonic stimuli at a lower frequency than a frequency of the first mode ([0008]; [0037]; [0047] teaches the second phase/mode of stimulation comprising a lower frequency signal than the first high frequency phase/mode for maintaining the block).
Regarding claim  23, the modified invention of Franke teaches claim 22, However, fails to explicitly teach and the lower frequency is 95 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried 95Hz for the lower second frequency, because it is effectively near the range out about 100Hz and therefore would be obvious to try in order to achieve and maintain a block as taught by Franke [0006].
Regarding claims 26, the modified invention of Franke teaches claims 19, wherein EPSC suppression in the set of synapses comprises maintaining a fraction of neurotransmitter resources that remain available after synaptic transmission below a threshold value for the fraction of neurotransmitter resources that remain available after synaptic transmission ([0036]; [0047] teaches wherein the block is a graded block and frequencies within the range of about 100 to about 150 Hz provide a 90% depletion block in about 10 to 4 seconds).
Regarding claims 27, the modified invention of Franke teaches claims 26, wherein the threshold value for the fraction of neurotransmitter resources that remain available after synaptic transmission is less than or equal to 10% ([0047] teaches Frequencies within the range of about 100 to about 150 Hz provide a 90% depletion block in about 10 to 4 seconds).
Regarding claim 47, a Neurostimulation system, comprising: a neurostimulator configured to generate DBS electrical stimulation, wherein the DBS electrical stimulation comprises: generating deep brain stimulation (DBS) electrical stimulation according to a first mode to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses, wherein while applying DBS electrical stimulation according to the first mode, an EPSC of the set of synapses is suppressed from having a first EPSC amplitude to having a second EPSC amplitude that is less than the first EPSC amplitude; and generating DBS electrical stimulation according to a second mode that is different than the first mode to maintain steady-state EPSC suppression in the set of synapses, wherein while applying DBS electrical stimulation according to the second mode, ([0007A]-[0008] teaches that a first frequency is used to initiate a depletion block followed by a second lower frequency stimulation used to maintain the block, wherein both frequencies are between about 100Hz and 1000Hz; [0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of about 100Hz to maintain the block; [0045]-[0046] teaches that a high enough frequencies such as 200Hz can cause an effective depletion black; [0047] teaches an initial phase (mode) being 260Hz and the second phase (mode) being 130Hz; These stimulation parameters correspond the stimulation signals described by the present application to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses in the first phase and maintain the suppression with the second lower frequency phase), and a lead to apply electrical stimulation to a neural target; [0048] teaches the device comprising an electrical lead for providing stimulation to perform a depletion block on a synapse). However, Franke fails to explicitly teach wherein the second mode causes the EPSC of the set of synapses changes from having the second EPSC amplitude to having a third EPSC amplitude that is greater than the second EPSC amplitude; and wherein the lead is configured to apply the DBS electrical stimulation to the set of synapses.
Sty teaches a method in a similar field of invention, wherein DBS is used to suppress brain activity of a patient, wherein a first higher stimulation frequency of about 160Hz and about 120Hz suppresses brain activity/signals from a high amplitude baseline value to a lower suppressed amplitude, wherein a subsequent stimulation of about 80Hz maintains suppression of the bioelectric signals, such that the suppression at about 80Hz is less than the suppression applied at about 160 and about 120Hz (Fig 21B and 22B illustrates that the activity level was still suppressed when 80Hz-20Hz was applied, wherein the suppression was less than the suppression applied at 16Hz and 120Hz, This illustrates that the second lower value would maintain the block, however the block would not be as strong as higher frequency and therefore the amplitude of the bioelectric activity while the second mode is applied would be greater than when greater than when the first mode higher frequency was applied).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Franke, to have the type of neural stimulation using the lead be DBS, as taught by Sty, in order to provide therapy and treat and alleviate symptoms for neurodegenerative impairments, seizure disorders, and other types of movement disorders (Sty [0032]). As illustrated by Sty it would also be a natural response for the EPSC amplitude to increase from the second amplitude to a higher third amplitude when a second lower frequencies mode is applied to maintain the block, as suppression would slightly decrease.
Regarding claim 48, the modified invention of Franke teaches claim 47, wherein: generating DBS electrical stimulation according to the first mode comprises generating a plurality of high frequency pulses; the plurality of high frequency pulses have a first frequency; the first frequency is above 100 hertz (Hz) ([0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of about 100Hz to maintain the block; [0045]-[0046] teaches that a high enough frequencies such as 200Hz can cause an effective depletion block); generating DBS electrical stimulation according to the second mode comprises generating a plurality of low frequency pulses; the plurality of low frequency pulses have a second frequency that is less than the first frequency ([0006] teaches creating a depletion block can be achieved by delivering a series of electrical pulses to the axon at a pulse frequency where the pulse frequency is within a range between about 100 Hz to about 1000 Hz or frequencies effectively near that range; [0036] teaches a frequency of about 100Hz to maintain a depletion block; [0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of about 100Hz to maintain the block). However, fails to explicitly teach and the second frequency is between 93 Hz and 97 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried using between 93 and 97Hz for the lower second frequency, because it is effectively near the range out about 100Hz and therefore would be obvious to try in order to achieve and maintain a block as taught by Franke [0006].
Regarding claim 49, the modified invention of Franke teaches claim 48, wherein the plurality of low frequency pulses are generated as tonic stimuli ([0008]; [0037]; [0047] teaches the second phase/mode of stimulation comprising a lower frequency signal than the first high frequency phase/mode for maintaining the block).
Regarding claim 50, the modified invention of Franke teaches claim 48, however fails to explicitly teach wherein the first frequency is 130 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried using 130Hz for the higher first frequency, because it is within the range of frequencies that causes depletion blocks as taught by Franke ([0006]).
Regarding claim  51, the modified invention of Franke teaches claim 48, However, fails to explicitly teach and the second frequency is 95 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried 95Hz for the lower second frequency, because it is effectively near the range out about 100Hz and therefore would be obvious to try in order to achieve and maintain a block as taught by Franke [0006].
Regarding claim 52, the modified invention of Frank teaches claim 48, however fails to explicitly teach wherein: the first frequency is 130 Hz; and the second frequency is 95 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have tried using 130Hz for the higher first frequency, because it is within the range of frequencies that cause depletion blocks as taught by Franke ([0006]) and 95Hz for the lower second frequency, because it is effectively near the range out about 100Hz and therefore would be obvious to try in order to achieve and maintain a block as taught by Franke ([0006]).
Claim(s) 21-23 and 47-48, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stypulkowski et al (U.S. PG Pub US 20120191157 A1).
Regarding claim 21, Sty teaches claims 20, however fails to explicitly teach, wherein the plurality of high frequency pulses have a frequency of 130 Hz. However, Sty teaches that suppression occurs between 80Hz and 160Hz ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz specifically about 80Hz to about 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity) wherein the highest level of suppression occurs between 160Hz to 120Hz (Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level). It would have been obvious to try to one ordinary skill in the art, to have used 130Hz as the high frequency to suppress/block the EPSC signals as it is within the taught range and close to the frequency that was illustrated to cause the greatest suppression).
Regarding claim 23, Sty teaches claims 22, however fails to explicitly teach, wherein the lower frequency is 95 Hz However, Sty teaches that suppression occurs between 80Hz and 160Hz ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz specifically about 80Hz to about 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity then a second lower frequency of 80Hz is applied and maintains the suppression) wherein the lowest frequency that delivered relatively high suppression was about 80Hz ([0093] teaches that frequencies of about 80Hz and greater were found to provide relatively high suppression; Fig 21B and 22B illustrates a lower frequency of about 80Hz is applied to provide effective suppression to the amplitude of the bioelectric brain signals). It would have been obvious to try to one ordinary skill in the art, to have used 95 Hz as the lower frequency to maintain the suppression/block the EPSC signals as it is within the taught range and close to the lower frequency threshold that was illustrated to provide relatively  high suppression, and therefore would be capable of continuing to provide suppression while requiring less power and producing less fatigue to the tissue).
Regarding claim 48, Sty teaches wherein: generating DBS electrical stimulation according to the first mode comprises generating a plurality of high frequency pulses; the plurality of high frequency pulses have a first frequency; the first frequency is above 100 hertz (Hz) ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 120Hz to 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity at about 160Hz or 120Hz; Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level); generating DBS electrical stimulation according to the second mode comprises generating a plurality of low frequency pulses (Fig 21B and 22B illustrate that after the first mode of stimulation is applied at a frequency of about 120Hz to suppress the baseline amplitude, that a lower frequency stimulation is then applied, wherein the suppression is less than the first mode such as about 80Hz and the bioelectric brain signals amplitude is higher than the suppression at about 120Hz; [0175] teaches subsequent stimulus at a lower frequency is applied wherein suppression is partially maintained until about 80Hz); however, Sty fails to explicitly teach wherein the plurality of low frequency pulses have a second frequency that is less than the first frequency; and the second frequency is between 93 Hz and 97 Hz. It would have been obvious to try to one ordinary skill in the art, to have used between 93 and 97Hz as the lower frequency to maintain the suppression/block the EPSC signals as it is within the taught range and close to the lower frequency threshold that was illustrated to provide relatively  high suppression, and therefore would be capable of continuing to provide suppression while requiring less power and producing less fatigue to the tissue).
Regarding claim 50, Sty teaches claims 48, however fails to explicitly teach, wherein the plurality of high frequency pulses have a frequency of 130 Hz. However, Sty teaches that suppression occurs between 80Hz and 160Hz ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz specifically about 80Hz to about 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity) wherein the highest level of suppression occurs between 160Hz to 120Hz (Fig 21B and 22B illustrates a high frequency of about 120Hz is applied to provide the most suppression to the amplitude of the bioelectric brain signals from a higher base line to a lower suppressed level). It would have been obvious to try to one ordinary skill in the art, to have used 130Hz as the high frequency to suppress/block the EPSC signals as it is within the taught range and close to the frequency that was illustrated to cause the greatest suppression.
Regarding claim 51, Sty teaches claims 48, however fails to explicitly teach, wherein the lower frequency is 95 Hz. However, Sty teaches that suppression occurs between 80Hz and 160Hz ([0046] teaches that the suppression of activity is one of an amplitude; [0069]-[0070] teaches that frequencies between 40Hz to 160Hz specifically about 80Hz to about 160Hz can be used to suppress activity in the HC; [0175] teaches that a first stimulation of a higher frequency is applied to suppress the brain activity then a second lower frequency of 80Hz is applied and maintains the suppression) wherein the lowest frequency that delivered relatively high suppression was about 80Hz ([0093] teaches that frequencies of about 80Hz and greater were found to provide relatively high suppression; Fig 21B and 22B illustrates a lower frequency of about 80Hz is applied to provide effective suppression to the amplitude of the bioelectric brain signals). It would have been obvious to try to one ordinary skill in the art, to have used 95 Hz as the lower frequency to maintain the suppression/block the EPSC signals as it is within the taught range and close to the lower frequency threshold that was illustrated to provide relatively  high suppression, and therefore would be capable of continuing to provide suppression while requiring less power and producing less fatigue to the tissue.
Regarding claim 52, the modified invention of Sty teaches claim 48, however fails to explicitly teach wherein: the first frequency is 130 Hz; and the second frequency is 95 Hz. It would have been obvious to try to one ordinary skill in the art before the effective filing date, to have used 130Hz as the high frequency to suppress/block the EPSC signals as it is within the taught range and close to the frequency that was illustrated to cause the greatest suppression (Fig 21B and 22B illustrate that after the first mode of stimulation is applied at a frequency of about 120Hz to suppress the baseline amplitude, that a lower frequency stimulation is then applied, wherein the suppression is less than the first mode such as about 80Hz and the bioelectric brain signals amplitude is higher than the suppression at about 120Hz) and to have used 95 Hz as the lower frequency to maintain the suppression/block the EPSC signals as it is within the taught range and close to the lower frequency threshold that was illustrated to provide relatively  high suppression, and therefore would be capable of continuing to provide suppression while requiring less power and producing less fatigue to the tissue ([0093] teaches that frequencies of about 80Hz and greater were found to provide relatively high suppression; Fig 21B and 22B illustrates a lower frequency of about 80Hz is applied to provide effective suppression to the amplitude of the bioelectric brain signals).

Allowable Subject Matter
Claims 24-25 and 45-40 and 42-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giftakis et al (U.S. PG Pub 20130218232 A1) further teaches a device for DBS wherein stimulation signals are used for neural suppression wherein a suppression window is determined with a higher frequency threshold and a lower frequency threshold to begin and maintain suppression of brain activity [abs]. It further teaches the stimulation pulses for suppression are within 80 to 140Hz [0067].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792